UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2015 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT MAY 31, 2015 BP Capital TwinLine Energy Fund Class A – Ticker: BPEAX Class C – Ticker: BPECX Class I – Ticker: BPEIX BP Capital TwinLine MLP Fund Class A – Ticker: BPMAX Class C – Ticker: BPMCX Class I – Ticker: BPMIX TABLE OF CONTENTS Allocation of Investments 2 Schedule of Investments BP Capital TwinLine Energy Fund 3 BP Capital TwinLine MLP Fund 6 Statements of Assets and Liabilities 8 Statements of Operations 10 Statements of Changes in Net Assets BP Capital TwinLine Energy Fund 12 BP Capital TwinLine MLP Fund 14 Financial Highlights BP Capital TwinLine Energy Fund 16 BP Capital TwinLine MLP Fund 19 Notes to the Financial Statements 22 Expense Example 32 Additional Information 35 Privacy Notice 36 BP Capital Funds ALLOCATION OF INVESTMENTS* May 31, 2015 (Unaudited) BP Capital TwinLine Energy Fund BP Capital TwinLine MLP Fund * As a percentage of total investments. 2 BP Capital TwinLine Energy Fund SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS – 84.6% Chemicals – 5.8% Dow Chemical Co. $ Westlake Chemical Corp. Crude/Refined Product Transportation – 2.8% SemGroup Corp. – Class A Williams Partners LP 1 56 Exploration & Production – 33.4% Anadarko Petroleum Corp. Bonanza Creek Energy, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) Diamondback Energy, Inc. (a) EOG Resources, Inc. Gulfport Energy Corp. (a) Newfield Exploration Co. (a) Occidental Petroleum Corp. Parsley Energy, Inc. – Class A (a) Range Resources Corp. Southwestern Energy Co. (a) Gathering & Processing – 2.1% Targa Resources Corp. Housewares – 3.1% Tupperware Brands Corp. Machinery – 2.8% TriMas Corp. (a) Marine – 3.0% Nordic American Tankers, Ltd. Natural Gas/NGL Transportation – 2.7% Kinder Morgan, Inc. Oil Field Services – 24.5% Baker Hughes, Inc. Basic Energy Services, Inc. (a) C&J Energy Services, Ltd. (a) Forum Energy Technologies, Inc. (a) The accompanying notes are an integral part of these financial statements. 3 BP Capital TwinLine Energy Fund SCHEDULE OF INVESTMENTS (Continued) May 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS (Continued) Oil Field Services (Continued) Halliburton Co. $ Patterson-UTI Energy, Inc. Schlumberger, Ltd. Trican Well Service, Ltd. Refining – 4.4% Tesoro Corp. Valero Energy Corp. Western Refining, Inc. TOTAL COMMON STOCKS (Cost $120,945,505) PARTNERSHIPS & TRUSTS – 10.2% Crude/Refined Product Transportation – 5.5% Plains All American Pipeline LP Sunoco Logistics Partners LP Gathering & Processing – 1.7% Western Gas Equity Partners LP Natural Gas/NGL Transportation – 3.0% Energy Transfer Equity LP TOTAL PARTNERSHIPS & TRUSTS (Cost $13,799,250) WARRANTS – 0.7% Natural Gas/NGL Transportation – 0.7% Kinder Morgan, Inc., Expiration 05/25/2017, Strike Price $40.00 (a) TOTAL WARRANTS (Cost $684,740) The accompanying notes are an integral part of these financial statements. 4 BP Capital TwinLine Energy Fund SCHEDULE OF INVESTMENTS (Continued) May 31, 2015 (Unaudited) Shares Fair Value SHORT-TERM INVESTMENTS – 6.7% Money Market Funds – 6.7% Invesco Short-Term Investment Trust Liquid Assets Portfolio, 0.10% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $9,652,726) Total Investments (Cost $145,082,221) – 102.2% Liabilities in Excess of Other Assets – (2.2)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of May 31, 2015. The accompanying notes are an integral part of these financial statements. 5 BP Capital TwinLine MLP Fund SCHEDULE OF INVESTMENTS May 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS – 34.0% Crude/Refined Product Transportation – 18.4% Delek Logistics Partners LP $ Rose Rock Midstream LP SemGroup Corp. Williams Partners LP Gathering & Processing – 9.9% EnLink Midstream LLC Rice Midstream Partners LP Targa Resources Corp. Natural Gas/NGL Transportation – 5.7% Columbia Pipeline Partners LP Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $8,871,621) PARTNERSHIPS & TRUSTS – 61.0% Crude/Refined Product Transportation – 28.5% Magellan Midstream Partners LP MPLX LP Plains All American Pipeline LP Shell Midstream Partners LP Sunoco Logistics Partners LP Tallgrass Energy Partners LP Valero Energy Partners LP Gathering & Processing – 19.4% Antero Midstream Partners LP Crestwood Equity Partners LP MarkWest Energy Partners LP Targa Resources Partners LP Western Gas Equity Partners LP Natural Gas/NGL Transportation – 13.1% Energy Transfer Equity LP Energy Transfer Partners LP The accompanying notes are an integral part of these financial statements. 6 BP Capital TwinLine MLP Fund SCHEDULE OF INVESTMENTS (Continued) May 31, 2015 (Unaudited) Shares Fair Value PARTNERSHIPS & TRUSTS (Continued) Natural Gas/NGL Transportation (Continued) Enterprise Products Partners LP $ TOTAL PARTNERSHIPS & TRUSTS (Cost $15,729,422) INVESTMENT COMPANIES – 2.8% Exchange Traded Notes – 2.8% ETRACS 2xMonthly Leveraged Long Alerian MLP Infrastructure Index ETN TOTAL INVESTMENT COMPANIES (Cost $769,958) WARRANTS – 1.0% Natural Gas/NGL Transportation – 1.0% Kinder Morgan, Inc., Expiration 05/25/2017, Strike Price $40.00 (a) TOTAL WARRANTS (Cost $176,038) SHORT-TERM INVESTMENTS – 3.3% Money Market Funds – 3.3% Invesco Short-Term Investment Trust Liquid Assets Portfolio, 0.10% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $914,079) Total Investments (Cost $26,461,118) – 102.1% Liabilities in Excess of Other Assets – (2.1)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield as of May 31, 2015. The accompanying notes are an integral part of these financial statements. 7 BP Capital Funds STATEMENTS OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) BP Capital BP Capital TwinLine TwinLine Energy Fund MLP Fund Assets: Investments, at value (cost $145,082,221 and $26,461,118, respectively) $ $ Cash Receivable for capital shares sold Receivable for investments sold Dividends and interest receivable 80 Other assets Total Assets Liabilities: Deferred tax liability — Payable for capital shares redeemed Payable for investments purchased Payable to Advisor Payable for distribution (Rule 12b-1) expenses Accrued fund accounting fees Accrued fund administration fees Accrued custody fees Accrued Trustee fees and expenses Accrued service fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital $ $ Accumulated (undistributed) net investment income (loss), net of deferred tax benefit ) Accumulated (undistributed) net realized gain (loss) on investments, net of deferred tax benefit ) Net unrealized appreciation on investments Total Net Assets $ $ The accompanying notes are an integral part of these financial statements. 8 BP Capital Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) May 31, 2015 (Unaudited) BP Capital BP Capital TwinLine TwinLine Energy Fund MLP Fund Class A Net Assets $ $ Shares issued (unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price and offering price per share $ $ Public offering price per share (net asset value per share plus sales charge of 5.75% of offering price) $ $ Class C Net Assets $ $ Shares outstanding (20 billion shares of $0.001 par value authorized) Net asset value, redemption price and offering price per share $ $ Class I Net Assets $ $ Shares outstanding (20 billion shares of $0.001 par value authorized) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 9 BP Capital Funds STATEMENTS OF OPERATIONS For the Six Months Ended May 31, 2015 (Unaudited) BP Capital BP Capital TwinLine TwinLine Energy Fund MLP Fund Investment Income: Distributions received from master limited partnerships $ — $ Less: return of capital on distributions — ) Dividends from common stock Interest Total Investment Income Expenses: Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Federal and state registration Insurance expense Audit fees Compliance fees Legal fees Reports to shareholders Trustee fees and expenses Distribution expenses – Class A (See Note 4) Distribution expenses – Class C (See Note 4)* Franchise tax expense — Service fees – Class C (See Note 4)* Service fees – Class I (See Note 4) — Other Total Expenses before expense waiver Reduction to Service Fees – Class A (See Note 4) ) ) Reduction to Service Fees – Class I (See Note 4) ) — Expense Waiver (See Note 4) — ) Net expenses Net investment loss, before deferred tax benefit ) ) Deferred tax benefit — Net Investment Income (Loss), Net of Deferred Tax Benefit $ ) $ ) * Share class commenced operations on February 27, 2015. The accompanying notes are an integral part of these financial statements. 10 BP Capital Funds STATEMENTS OF OPERATIONS (Continued) For the Six Months Ended May 31, 2015 (Unaudited) BP Capital BP Capital TwinLine TwinLine Energy Fund MLP Fund Realized and Unrealized Gain (Loss) on Investments and Swap Contracts: Net realized gain (loss) on investments, before deferred tax benefit $ ) $ Net realized gain (loss) on swap contracts, before deferred tax benefit ) — Deferred tax expense — ) Net realized gain (loss) on investments and swap contracts ) Change in net unrealized appreciation (depreciation) on investments, before deferred tax expense Change in net unrealized appreciation (depreciation) on swap contracts, before deferred tax expense — Deferred tax expense — ) Change in net unrealized appreciation on investments and swap contracts Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 11 BP Capital Funds BP Capital TwinLine Energy Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Period Ended (Unaudited) November 30, 2014* Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investment transactions and swap contracts ) Change in net unrealized appreciation (depreciation) on investments and swap contracts ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From realized gains Class A shares ) — Class I shares ) — ) — Capital Share Transactions: Proceeds from shares sold Class A shares Class C shares** — Class I shares Proceeds from dividends reinvested Class A shares — Class I shares — Cost of shares redeemed Class A shares ) ) Class C shares** ) — Class I shares ) ) Net increase in net assets from capital share transactions Net Increase in Net Assets Net Assets: Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ * Fund commenced operations on December 31, 2013. ** Share class commenced operations on February 27, 2015. The accompanying notes are an integral part of these financial statements. 12 BP Capital Funds BP Capital TwinLine Energy Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) Six Months Ended May 31, 2015 Period Ended (Unaudited) November 30, 2014* Changes in shares outstanding: Class A shares: Shares sold Reinvested dividends — Shares redeemed ) ) Net increase in shares outstanding Class C shares**: Shares sold — Shares redeemed ) — Net increase in shares outstanding — Class I shares: Shares sold Reinvested dividends — Shares redeemed ) ) Net increase in shares outstanding * Fund commenced operations on December 31, 2013. ** Share class commenced operations on February 27, 2015. The accompanying notes are an integral part of these financial statements. 13 BP Capital Funds BP Capital TwinLine MLP Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Period Ended (Unaudited) November 30, 2014* Operations: Net investment loss, net of deferred tax benefit $ ) $ ) Net realized gain (loss) on investment transactions, net of deferred tax expense ) Change in net unrealized appreciation on investments, net of deferred tax expense Net increase in net assets resulting from operations Distributions to Shareholders: Return of capital Class A shares ) ) Class C shares** ) — Class I shares ) Capital Share Transactions: Proceeds from shares sold Class A shares Class C shares** — Class I shares Proceeds from dividends reinvested Class A shares Class C shares** 11 — Class I shares Proceeds from shared redeemed Class A shares ) ) Class I shares ) ) Net increase in net assets from capital share transactions Net Increase in Net Assets Net Assets: Beginning of period — End of period $ $ Includes accumulated net investment loss of $ ) $ ) * Fund commenced operations on December 31, 2013. ** Share class commenced operations on February 27, 2015. The accompanying notes are an integral part of these financial statements. 14 BP Capital Funds BP Capital TwinLine MLP Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) Six Months Ended May 31, 2015 Period Ended (Unaudited) November 30, 2014* Changes in shares outstanding: Class A shares: Shares sold Reinvested dividends Shares redeemed ) ) Net increase in shares outstanding Class C shares**: Shares sold — Reinvested dividends 1 — Net increase in shares outstanding — Class I shares: Shares sold Reinvested dividends Shares redeemed ) ) Net increase in shares outstanding * Fund commenced operations on December 31, 2013. ** Share class commenced operations on February 27, 2015. The accompanying notes are an integral part of these financial statements. 15 BP Capital Funds BP Capital TwinLine Energy Fund – Class A FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended May 31, 2015 Period Ended (Unaudited) November 30, 2014(1) Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss(2) ) ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — — From net realized gain ) — Total distributions ) — Net asset value, end of period $ $ Total return %(3) %(3) RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets %(4) %(4) Ratio of net investment loss to average net assets )%(4) )%(4) Portfolio turnover rate 49
